Exhibit 10.2
GENERAL CONTINUING GUARANTY
     This GENERAL CONTINUING GUARANTY (this “Guaranty”), dated as of
December 24, 2008, is executed and delivered by VISUAL SCIENCES, INC., a
Delaware corporation (“Guarantor”), in favor of WELLS FARGO FOOTHILL, LLC, a
Delaware limited liability company, as agent for the Lender Group and the Bank
Product Providers (in such capacity, together with its successors and assigns,
if any, in such capacity, “Agent”), in light of the following:
     WHEREAS, Omniture, Inc., a Delaware corporation (“Borrower”), the below
defined Lenders, and Agent are, contemporaneously herewith, entering into that
certain Credit Agreement of even date herewith (as amended, restated, modified,
renewed or extended from time to time, the “Credit Agreement”);
     WHEREAS, Guarantor is a Subsidiary of Borrower and, as such, will benefit
by virtue of the financial accommodations extended to Borrower by the Lender
Group; and
     WHEREAS, in order to induce the Lender Group to enter into the Credit
Agreement and the other Loan Documents and to extend the loans and other
financial accommodations to Borrower pursuant to the Credit Agreement, and in
consideration thereof, and in consideration of any loans or other financial
accommodations heretofore or hereafter extended by the Lender Group to Borrower
pursuant to the Loan Documents, Guarantor has agreed to guaranty the Guarantied
Obligations.
     NOW, THEREFORE, in consideration of the foregoing, Guarantor hereby agrees
as follows:
     1. Definitions and Construction.
          (a) Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement.
The following terms, as used in this Guaranty, shall have the following
meanings:
     “Agent” has the meaning set forth in the preamble to this Guaranty.
     “Borrower” has the meaning set forth in the recitals to this Guaranty.
     “Credit Agreement” has the meaning set forth in the recitals to this
Guaranty.
     “Guarantied Obligations” means all of the Obligations now or hereafter
existing or arising under any Loan Document, whether for principal, interest
(including all interest that accrues after the commencement of any Insolvency
Proceeding irrespective of whether a claim therefor is allowed in such case or
proceeding), fees, expenses or otherwise, and also includes any and all expenses
(including reasonable counsel fees and expenses) incurred by the Agent, the
Lenders or the Issuing Lender (or any of them) in enforcing any rights under
this Guaranty. Without limiting the generality of the foregoing, Guarantied
Obligations shall include all amounts that constitute part of the Guarantied
Obligations and would be owed by the Borrower to the Agent, the Lenders or the
Issuing Lender under any Loan Document but for the fact that they are
unenforceable or not allowable, including due to the existence of a bankruptcy,
reorganization or similar proceeding involving Borrower or any other guarantor.
     “Guarantor” has the meaning set forth in the preamble to this Guaranty.
     “Guaranty” has the meaning set forth in the preamble to this Guaranty.

1



--------------------------------------------------------------------------------



 



     “Lender Group” has the meaning set forth in the Credit Agreement.
     “Lenders” means, individually and collectively, each of the lenders
identified on the signature pages to the Credit Agreement, and shall include any
other Person made a party to the Credit Agreement in accordance with the
provisions thereof (together with their respective successors and assigns).
     “Record” means information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form.
     “Voidable Transfer” has the meaning set forth in Section 9 of this
Guaranty.
          (b) Construction. Unless the context of this Guaranty clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the part includes the whole, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and other similar terms in this
Guaranty refer to this Guaranty as a whole and not to any particular provision
of this Guaranty. Section, subsection, clause, schedule, and exhibit references
herein are to this Guaranty unless otherwise specified. Any reference in this
Guaranty to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Neither this Guaranty nor any
uncertainty or ambiguity herein shall be construed or resolved against the
Lender Group or Borrower, whether under any rule of construction or otherwise.
On the contrary, this Guaranty has been reviewed by all parties and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to accomplish fairly the purposes and intentions of Guarantor and Agent. Any
reference herein to the satisfaction or payment in full of the Guarantied
Obligations shall mean the payment in full in cash (or cash collateralization in
accordance with the terms of the Credit Agreement) of all Guarantied Obligations
other than contingent indemnification Guarantied Obligations and other than any
Bank Product Obligations that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding and are not required to be repaid or cash
collateralized pursuant to the provisions of the Credit Agreement and the full
and final termination of any commitment to extend any financial accommodations
under the Credit Agreement and any other Loan Document. Any reference herein to
any Person shall be construed to include such Person’s successors and assigns.
Any requirement of a writing contained herein shall be satisfied by the
transmission of a Record and any Record transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein. The captions and headings are for convenience of
reference only and shall not affect the construction of this Guaranty.
     2. Guarantied Obligations. Guarantor hereby irrevocably and unconditionally
guaranties to Agent, for the benefit of the Lender Group and the Bank Product
Providers, as and for its own debt, until the final and indefeasible payment in
full thereof, in cash, has been made, (a) the due and punctual payment of the
Guarantied Obligations, when and as the same shall become due and payable,
whether at maturity, pursuant to a mandatory prepayment requirement, by
acceleration, or otherwise; it being the intent of Guarantor that the guaranty
set forth herein shall be a guaranty of payment and not a guaranty of
collection; and (b) the punctual and faithful performance, keeping, observance,
and fulfillment by Borrower of all of the agreements, conditions, covenants, and
obligations of Borrower contained in the Credit Agreement and under each of the
other Loan Documents.

2



--------------------------------------------------------------------------------



 



     3. Continuing Guaranty. This Guaranty includes Guarantied Obligations
arising under successive transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Guarantied Obligations,
changing the interest rate, payment terms, or other terms and conditions
thereof, or creating new or additional Guarantied Obligations after prior
Guarantied Obligations have been satisfied in whole or in part. To the maximum
extent permitted by law, Guarantor hereby waives any right to revoke this
Guaranty as to future Guarantied Obligations. If such a revocation is effective
notwithstanding the foregoing waiver, Guarantor acknowledges and agrees that
(a) no such revocation shall be effective until written notice thereof has been
received by Agent, (b) no such revocation shall apply to any Guarantied
Obligations in existence on the date of receipt by Agent of such written notice
(including any subsequent continuation, extension, or renewal thereof, or change
in the interest rate, payment terms, or other terms and conditions thereof),
(c) no such revocation shall apply to any Guarantied Obligations made or created
after such date to the extent made or created pursuant to a legally binding
commitment of the Lender Group in existence on the date of such revocation,
(d) no payment by Guarantor, Borrower, or from any other source, prior to the
date of Agent’s receipt of written notice of such revocation shall reduce the
maximum obligation of Guarantor hereunder, and (e) any payment by Borrower or
from any source other than Guarantor subsequent to the date of such revocation
shall first be applied to that portion of the Guarantied Obligations as to which
the revocation is effective and which are not, therefore, guarantied hereunder,
and to the extent so applied shall not reduce the maximum obligation of
Guarantor hereunder.
     4. Performance Under this Guaranty. In the event that Borrower fails to
make any payment of any Guarantied Obligations, on or prior to the due date
thereof, or if Borrower shall fail to perform, keep, observe, or fulfill any
other obligation referred to in clause (b) of Section 2 of this Guaranty in the
manner provided in the Credit Agreement or any other Loan Document, Guarantor
immediately shall cause, as applicable, such payment in respect of the
Guarantied Obligations to be made or such obligation to be performed, kept,
observed, or fulfilled.
     5. Primary Obligations. This Guaranty is a primary and original obligation
of Guarantor, is not merely the creation of a surety relationship, and is an
absolute, unconditional, and continuing guaranty of payment and performance
which shall remain in full force and effect without respect to future changes in
the financial condition of Borrower or Guarantor. Guarantor hereby agrees that
it is directly, jointly and severally with any other guarantor of the Guarantied
Obligations, liable to Agent, for the benefit of the Lender Group and the Bank
Product Providers, that the obligations of Guarantor hereunder are independent
of the obligations of Borrower or any other guarantor, and that a separate
action may be brought against Guarantor, whether such action is brought against
Borrower or any other guarantor or whether Borrower or any other guarantor is
joined in such action. Guarantor hereby agrees that its liability hereunder
shall be immediate and shall not be contingent upon the exercise or enforcement
by any member of the Lender Group or any Bank Product Provider of whatever
remedies they may have against Borrower or any other guarantor, or the
enforcement of any lien or realization upon any security by any member of the
Lender Group or any Bank Product Provider. Guarantor hereby agrees that any
release which may be given by Agent to Borrower or any other guarantor, or with
respect to any property or asset subject to a Lien, shall not release Guarantor.
Guarantor consents and agrees that no member of the Lender Group nor any Bank
Product Provider shall be under any obligation to marshal any property or assets
of Borrower or any other guarantor in favor of Guarantor, or against or in
payment of any or all of the Guarantied Obligations.
     6. Waivers.
          (a) To the fullest extent permitted by applicable law, Guarantor
hereby waives: (i) notice of acceptance hereof; (ii) notice of any loans or
other financial accommodations made or extended under the Credit Agreement, or
the creation or existence of any Guarantied Obligations; (iii) notice of the
amount of the Guarantied Obligations, subject, however, to Guarantor’s right to
make inquiry of Agent to ascertain the amount of the Guarantied Obligations at
any reasonable time; (iv) notice of any adverse change in the financial
condition of Borrower or of any other fact that might increase Guarantor’s risk
hereunder; (v) notice of presentment for payment, demand, protest, and notice
thereof as to any instrument among the Loan Documents; (vi) notice of any
Default or Event of Default under any of the Loan Documents; and (vii) all other
notices (except if such notice is specifically required to be given to Guarantor
under this Guaranty or any other Loan Documents to which Guarantor is a party)
and demands to which Guarantor might otherwise be entitled.

3



--------------------------------------------------------------------------------



 



          (b) To the fullest extent permitted by applicable law, Guarantor
hereby waives the right by statute or otherwise to require any member of the
Lender Group or any Bank Product Provider, to institute suit against Borrower or
any other guarantor or to exhaust any rights and remedies which any member of
the Lender Group or any Bank Product Provider, has or may have against Borrower
or any other guarantor. In this regard, Guarantor agrees that it is bound to the
payment of each and all Guarantied Obligations, whether now existing or
hereafter arising, as fully as if the Guarantied Obligations were directly owing
to Agent, the Lender Group, or the Bank Product Providers, as applicable, by
Guarantor. To the fullest extent permitted by applicable law, Guarantor further
waives any defense arising by reason of any disability or other defense (other
than the defense that the Guarantied Obligations shall have been fully and
finally performed and indefeasibly paid in full in cash, to the extent of any
such payment) of Borrower or by reason of the cessation from any cause
whatsoever of the liability of Borrower in respect thereof.
          (c) To the fullest extent permitted by applicable law, Guarantor
hereby waives: (i) any right to assert against any member of the Lender Group or
any Bank Product Provider, any defense (legal or equitable), set-off,
counterclaim, or claim which Guarantor may now or at any time hereafter have
against Borrower or any other party liable to any member of the Lender Group or
any Bank Product Provider; (ii) any defense, set-off, counterclaim, or claim, of
any kind or nature, arising directly or indirectly from the present or future
lack of perfection, sufficiency, validity, or enforceability of the Guarantied
Obligations or any security therefor; (iii) any right or defense arising by
reason of any claim or defense based upon an election of remedies by any member
of the Lender Group or any Bank Product Provider including any defense based
upon an impairment or elimination of Guarantor’s rights of subrogation,
reimbursement, contribution, or indemnity of Guarantor against Borrower or other
guarantors or sureties; (iv) the benefit of any statute of limitations affecting
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guarantied Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to Guarantor’s liability
hereunder.
          (d) Until the Guarantied Obligations have been paid in full in cash,
(i) Guarantor hereby postpones and agrees not to exercise any right of
subrogation Guarantor has or may have as against Borrower with respect to the
Guarantied Obligations; (ii) Guarantor hereby postpones and agrees not to
exercise any right to proceed against Borrower or any other Person now or
hereafter liable on account of the Obligations for contribution, indemnity,
reimbursement, or any other similar rights (irrespective of whether direct or
indirect, liquidated or contingent); and (iii) Guarantor hereby postpones and
agrees not to exercise any right it may have to proceed or to seek recourse
against or with respect to any property or asset of Borrower or any other Person
now or hereafter liable on account of the Obligations. Notwithstanding anything
to the contrary contained in this Guaranty, Guarantor shall not exercise any
rights of subrogation, contribution, indemnity, reimbursement or other similar
rights against, and shall not proceed or seek recourse against or with respect
to any property or asset of, Borrower or any other guarantor (including after
payment in full of the Guaranteed Obligations) if all or any portion of the
Obligations have been satisfied in connection with an exercise of remedies in
respect of the Stock of Borrower or such other guarantor whether pursuant to the
Security Agreement or otherwise.
          (e) To the fullest extent permitted by applicable law, if any of the
Guarantied Obligations or the obligations of Guarantor under this Guaranty at
any time are secured by a mortgage or deed of trust upon real property, any
member of the Lender Group or any Bank Product Provider may elect, in its sole
discretion, upon a default with respect to the Guarantied Obligations or the
obligations of Guarantor under this Guaranty, to foreclose such mortgage or deed
of trust judicially or nonjudicially in any manner permitted by law, before or
after enforcing this Guaranty, without diminishing or affecting the liability of
Guarantor hereunder. Guarantor understands that (a) by virtue of the operation
of antideficiency law applicable to nonjudicial foreclosures, an election by any
member of the Lender Group or any Bank Product Provider to nonjudicially
foreclose on such a mortgage or deed of trust probably would have the effect of
impairing or destroying rights of subrogation, reimbursement, contribution, or
indemnity of Guarantor against Borrower or other guarantors or sureties, and
(b) absent the waiver given by Guarantor herein, such an election would estop
any member of the Lender Group and the Bank Product Providers from enforcing
this Guaranty against Guarantor. To the fullest extent permitted by applicable
law, understanding the foregoing, and understanding that Guarantor is hereby
relinquishing a defense to the enforceability of this Guaranty, Guarantor hereby
waives any right to assert against any member of the Lender Group or any Bank
Product Provider any defense to the enforcement of this Guaranty, whether
denominated “estoppel” or otherwise, based on or arising from an election by any
member of the Lender Group or any Bank Product Provider to nonjudicially
foreclose on any such mortgage or deed of trust or as a result of any other
exercise of remedies, whether under a mortgage or deed of trust or under any
personal property security agreement. Guarantor understands that the effect of
the foregoing waiver may be that Guarantor may have liability hereunder for
amounts with respect to which Guarantor may be left without rights of
subrogation, reimbursement, contribution, or indemnity against Borrower or other
guarantors or sureties. Guarantor also agrees that the “fair market value”
provisions of Section 580a of the California Code of Civil Procedure (and any
similar law of any other applicable jurisdiction) shall have no applicability
with respect to the determination of Guarantor’s liability under this Guaranty.

4



--------------------------------------------------------------------------------



 



          (f) Without limiting the generality of any other waiver or other
provision set forth in this Guaranty, Guarantor, to the fullest extent permitted
by applicable law, waives all rights and defenses that Guarantor may have if all
or part of the Guarantied Obligations are secured by real property. This means,
among other things:
               (i) Any member of the Lender Group or any Bank Product Provider
may collect from Guarantor without first foreclosing on any real or personal
property collateral that may be pledged by Guarantor, Borrower, or any other
guarantor.
               (ii) If any member of the Lender Group or any Bank Product
Provider forecloses on any real property collateral that may be pledged by
Guarantor, Borrower or any other guarantor:

  (1)   The amount of the Guarantied Obligations or any obligations of any
guarantor in respect thereof may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price.     (2)   Agent may collect from Guarantor even if any
member of the Lender Group or any Bank Product Provider, by foreclosing on the
real property collateral, has destroyed any right Guarantor may have to collect
from Borrower or any other Guarantor.

     This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have if all or part of the Guarantied Obligations are secured by
real property. These rights and defenses are based upon Section 580a, 580b,
580d, or 726 of the California Code of Civil Procedure and any similar laws of
any other applicable jurisdiction.
          (g) Without limiting the generality of any other waiver or other
provision set forth in this Guaranty, Guarantor hereby waives, to the maximum
extent such waiver is permitted by law, any and all benefits or defenses arising
directly or indirectly under any one or more of California Civil Code §§ 2787,
2799, 2808, 2815, 2819, 2820, 2821, 2822, 2838, 2839, 2847, 2848, and 2855,
California Code of Civil Procedure §§ 580a, 580b, 580c, 580d, and 726, and
Chapter 2 of Title 14 of the California Civil Code or any similar laws of any
other applicable jurisdiction. Notwithstanding anything contained in this
Guaranty, such waivers with respect to Sections 2847, 2848 and 2849 of the
California Civil Code shall only be effective until all Guarantied Obligations
have been paid in full.
          (h) Without limiting the generality of any other waiver or other
provision set forth in this Guaranty, Guarantor waives all rights and defenses
arising out of an election of remedies by any member of the Lender Group or any
Bank Product Provider, even though such election of remedies, such as a
non-judicial foreclosure with respect to security for the Guarantied
Obligations, has destroyed Guarantor’s rights of subrogation and reimbursement
against Borrower by the operation of applicable law including §580d of the
California Code of Civil Procedure or any similar laws of any other applicable
jurisdiction.

5



--------------------------------------------------------------------------------



 



          (i) Without limiting the generality of any other waiver or other
provision set forth in this Guaranty, Guarantor, to the fullest extent permitted
by applicable law, hereby also agrees to the following waivers:
               (i) Agent’s right to enforce this Guaranty is absolute and is not
contingent upon the genuineness, validity or enforceability of the Guarantied
Obligations or any of the Loan Documents. Guarantor waives all benefits and
defenses it may have under California Civil Code Section 2810 or any similar
laws in any other applicable jurisdiction and agrees that Agent’s rights under
this Guaranty shall be enforceable even if Borrower had no liability at the time
of execution of the Loan Documents or the Guarantied Obligations are
unenforceable in whole or in part, or Borrower ceases to be liable with respect
to all or any portion of the Guarantied Obligations.
               (ii) Guarantor waives all benefits and defenses it may have under
California Civil Code Section 2809 or any similar laws in any other applicable
jurisdiction with respect to its obligations under this Guaranty and agrees that
Agent’s rights under the Loan Documents will remain enforceable even if the
amount guaranteed hereunder is larger in amount and more burdensome than that
for which Borrower is responsible. The enforceability of this Guaranty against
Guarantor shall continue until all sums due under the Loan Documents have been
paid in full and shall not be limited or affected in any way by any impairment
or any diminution or loss of value of any security or collateral for Borrower’s
obligations under the Loan Documents, from whatever cause, the failure of any
security interest in any such security or collateral or any disability or other
defense of Borrower, any other guarantor of Borrower’s obligations under any
other Loan Document, any pledgor of collateral for any person’s obligations to
Agent or any other person in connection with the Loan Documents.
               (iii) Guarantor waives all benefits and defenses it may have
under California Civil Code §§ 2845, 2849 and 2850 or any similar laws of any
other applicable jurisdiction with respect to its obligations under this
Guaranty, including the right to require Agent to (A) proceed against Borrower,
any guarantor of Borrower’s obligations under any Loan Document, any other
pledgor of collateral for any person’s obligations to Agent or any other person
in connection with the Guarantied Obligations, (B) proceed against or exhaust
any other security or collateral Agent may hold, or (C) pursue any other right
or remedy for Guarantor’s benefit, and agrees that Agent may exercise its right
under this Guaranty without taking any action against Borrower, any other
guarantor of Borrower’s obligations under the Loan Documents, any pledgor of
collateral for any person’s obligations to Agent or any other person in
connection with the Guarantied Obligations, and without proceeding against or
exhausting any security or collateral Agent holds. Notwithstanding anything
contained in this Guaranty, such waivers with respect to Section 2849 of the
California Civil Code shall only be effective until all Guarantied Obligations
have been paid in full.
               (iv) The paragraphs in this Section 6 which refer to certain
sections of the California Civil Code are included in this Guaranty solely out
of an abundance of caution and shall not be construed to mean that any of the
above-referenced provisions of California law are in any way applicable to this
Guaranty.
     7. Releases. To the maximum extent permitted by applicable law, Guarantor
consents and agrees that, without notice to or by Guarantor and without
affecting or impairing the obligations of Guarantor hereunder, any member of the
Lender Group or any Bank Product Provider may, by action or inaction, compromise
or settle, shorten or extend the Maturity Date or any other period of duration
or the time for the payment of the Obligations, or discharge the performance of
the Obligations, or may refuse to enforce the Obligations, or otherwise elect
not to enforce the Obligations, or may, by action or inaction, release all or
any one or more parties to, any one or more of the terms and provisions of the
Credit Agreement or any of the other Loan Documents or may grant other
indulgences to Borrower or any other guarantor in respect thereof, or may amend
or modify in any manner and at any time (or from time to time) any one or more
of the Obligations, the Credit Agreement or any other Loan Document (including
any increase or decrease in the principal amount of any Obligations or the
interest, fees or other amounts that may accrue from time to time in respect
thereof), or may, by action or inaction, release or substitute the Borrower or
any guarantor, if any, of the Guarantied Obligations, or may enforce, exchange,
release, or waive, by action or inaction, any security for the Guarantied
Obligations or any other guaranty of the Guarantied Obligations, or any portion
thereof.

6



--------------------------------------------------------------------------------



 



     8. No Election. The Lender Group and the Bank Product Providers shall have
the right to seek recourse against Guarantor to the fullest extent provided for
herein and no election by any member of the Lender Group or any Bank Product
Provider to proceed in one form of action or proceeding, or against any party,
or on any obligation, shall constitute a waiver of the Lender Group’s or any
Bank Product Provider’s right to proceed in any other form of action or
proceeding or against other parties unless Agent, on behalf of the Lender Group
or the Bank Product Providers, has expressly waived such right in writing.
Specifically, but without limiting the generality of the foregoing, no action or
proceeding by the Lender Group or the Bank Product Providers under any document
or instrument evidencing the Guarantied Obligations shall serve to diminish the
liability of Guarantor under this Guaranty except to the extent that the Lender
Group and the Bank Product Providers finally and unconditionally shall have
realized indefeasible payment in full of the Guarantied Obligations by such
action or proceeding.
     9. Revival and Reinstatement. If the incurrence or payment of the
Guarantied Obligations or the obligations of Guarantor under this Guaranty by
Guarantor or the transfer by Guarantor to Agent of any property of Guarantor
should for any reason subsequently be declared to be void or voidable under any
state or federal law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property
(collectively, a “Voidable Transfer”), and if the Lender Group or any Bank
Product Provider is required to repay or restore, in whole or in part, any such
Voidable Transfer, or elects to do so upon the reasonable advice of its counsel,
then, as to any such Voidable Transfer, or the amount thereof that the Lender
Group or any Bank Product Provider is required or elects to repay or restore,
and as to all reasonable costs, expenses, and attorneys fees of the Lender Group
or any Bank Product Provider related thereto, to the fullest extent permitted by
applicable law, the liability of Guarantor automatically shall be revived,
reinstated, and restored and shall exist as though such Voidable Transfer had
never been made.
     10. Financial Condition of Borrower. Guarantor represents and warrants to
the Lender Group and the Bank Product Providers that it is currently informed of
the financial condition of Borrower and of all other circumstances which a
diligent inquiry would reveal and which bear upon the risk of nonpayment of the
Guarantied Obligations. Guarantor further represents and warrants to the Lender
Group and the Bank Product Providers that it has read and understands the terms
and conditions of the Credit Agreement and each other Loan Document. Guarantor
hereby covenants that it will continue to keep itself informed of Borrower’s
financial condition, the financial condition of other guarantors, if any, and of
all other circumstances which bear upon the risk of nonpayment or nonperformance
of the Guarantied Obligations.
     11. Payments; Application. All payments to be made hereunder by Guarantor
shall be made in Dollars, in immediately available funds, and without deduction
(whether for taxes or otherwise) or offset and shall be applied to the
Guarantied Obligations in accordance with the terms of the Credit Agreement.
     12. Attorneys Fees and Costs. Guarantor agrees to pay, on demand, all
attorneys fees and all other costs and expenses which may be incurred by Agent,
the Lender Group or any Bank Product Provider in connection with the enforcement
of this Guaranty or in any way arising out of, or consequential to, the
protection, assertion, or enforcement of the Guarantied Obligations (or any
security therefor), irrespective of whether suit is brought..
     13. Notices. All notices and other communications hereunder to Agent shall
be in writing and shall be mailed, sent, or delivered in accordance Section 11
of the Credit Agreement. All notices and other communications hereunder to
Guarantor shall be in writing and shall be mailed, sent, or delivered in care of
Borrower in accordance with Section 11 of the Credit Agreement.

7



--------------------------------------------------------------------------------



 



     14. Cumulative Remedies. No remedy under this Guaranty, under the Credit
Agreement, or any other Loan Document is intended to be exclusive of any other
remedy, but each and every remedy shall be cumulative and in addition to any and
every other remedy given under this Guaranty, under the Credit Agreement, or any
other Loan Document, and those provided by law. No delay or omission by the
Lender Group or Agent on behalf thereof to exercise any right under this
Guaranty shall impair any such right nor be construed to be a waiver thereof. No
failure on the part of the Lender Group or Agent on behalf thereof to exercise,
and no delay in exercising, any right under this Guaranty shall operate as a
waiver thereof; nor shall any single or partial exercise of any right under this
Guaranty preclude any other or further exercise thereof or the exercise of any
other right.
     15. Severability of Provisions. Each provision of this Guaranty shall be
severable from every other provision of this Guaranty for the purpose of
determining the legal enforceability of any specific provision.
     16. Entire Agreement; Amendments. This Guaranty constitutes the entire
agreement between parties pertaining to the subject matter contained herein.
This Guaranty may not be altered, amended, or modified, nor may any provision
hereof be waived or noncompliance therewith consented to, except by means of a
writing executed by Guarantor and Agent, on behalf of the Lender Group. Any such
alteration, amendment, modification, waiver, or consent shall be effective only
to the extent specified therein and for the specific purpose for which given. No
course of dealing and no delay or waiver of any right or default under this
Guaranty shall be deemed a waiver of any other, similar or dissimilar, right or
default or otherwise prejudice the rights and remedies hereunder.
     17. Successors and Assigns. This Guaranty shall be binding upon Guarantor
and its successors and assigns and shall inure to the benefit of the successors
and assigns of the Lender Group and the Bank Product Providers; provided,
however, Guarantor shall not assign this Guaranty or delegate any of its duties
hereunder without Agent’s prior written consent and any assignment to which
Agent does not consent shall be absolutely null and void. In the event of any
assignment, participation, or other transfer of rights by the Lender Group or
the Bank Product Providers, the rights and benefits herein conferred upon the
Lender Group and the Bank Product Providers shall automatically extend to and be
vested in such assignee or other transferee.
     18. No Third Party Beneficiary. This Guaranty is solely for the benefit of
each member of the Lender Group, each Bank Product Provider, and each of their
successors and assigns and may not be relied on by any other Person.
     19. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE.
          (a) THE VALIDITY OF THIS GUARANTY, THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
          (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS GUARANTY SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. GUARANTOR
AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 19(b).

8



--------------------------------------------------------------------------------



 



          (c) GUARANTOR AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. GUARANTOR AND EACH MEMBER OF THE LENDER GROUP
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS SECTION MAY BE FILED AS A WRITTEN CONSENT TO
A TRIAL BY THE COURT.
          (d) THE PARTIES TO THIS GUARANTY PREFER THAT ANY DISPUTE BETWEEN OR
AMONG THEM BE RESOLVED IN LITIGATION SUBJECT TO A JURY TRIAL WAIVER AS SET FORTH
IN SECTION 19(c). IF, HOWEVER, UNDER THE THEN APPLICABLE LAW OF THE JURISDICTION
IN WHICH A PARTY SEEKS TO COMMENCE ANY SUCH LITIGATION, A PRE-DISPUTE JURY TRIAL
WAIVER OF THE TYPE PROVIDED FOR IN SECTION 19(c) IS UNENFORCEABLE IN LITIGATION
TO RESOLVE ANY DISPUTE, CLAIM, CAUSE OF ACTION OR CONTROVERSY UNDER THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT (EACH, A “CLAIM”), THEN, UPON THE WRITTEN
REQUEST OF SUCH PARTY, SUCH CLAIM, INCLUDING ANY AND ALL QUESTIONS OF LAW OR
FACT RELATING THERETO, SHALL BE DETERMINED EXCLUSIVELY BY A JUDICIAL REFERENCE
PROCEEDING. EXCEPT AS OTHERWISE PROVIDED IN SECTION 19(b), VENUE FOR ANY SUCH
REFERENCE PROCEEDING SHALL BE IN THE STATE OR FEDERAL COURT IN THE COUNTY OR
DISTRICT WHERE VENUE IS APPROPRIATE UNDER APPLICABLE LAW (THE “COURT”). THE
PARTIES SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL BE A RETIRED STATE OR
FEDERAL JUDGE. IF THE PARTIES CANNOT AGREE UPON A REFEREE, THE COURT SHALL
APPOINT THE REFEREE. THE REFEREE SHALL REPORT A STATEMENT OF DECISION TO THE
COURT. NOTHING IN THIS PARAGRAPH SHALL LIMIT THE RIGHT OF ANY PARTY AT ANY TIME
TO EXERCISE SELF-HELP REMEDIES, FORECLOSE AGAINST COLLATERAL OR OBTAIN
PROVISIONAL REMEDIES (INCLUDING, WITHOUT LIMITATION, CLAIM AND DELIVERY,
INJUNCTIVE RELIEF, ATTACHMENT OR THE APPOINTMENT OF A RECEIVER). THE PARTIES
SHALL BEAR THE FEES AND EXPENSES OF THE REFEREE EQUALLY UNLESS THE REFEREE
ORDERS OTHERWISE. THE REFEREE ALSO SHALL DETERMINE ALL ISSUES RELATING TO THE
APPLICABILITY, INTERPRETATION, AND ENFORCEABILITY OF THIS SECTION 19(d). THE
PARTIES ACKNOWLEDGE THAT ANY CLAIM DETERMINED BY REFERENCE PURSUANT TO THIS
SECTION 19(d) SHALL NOT BE ADJUDICATED BY A JURY.
     20. Counterparts; Telefacsimile Execution. This Guaranty may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Guaranty. Delivery of an executed counterpart of this Guaranty by telefacsimile
shall be equally as effective as delivery of an original executed counterpart of
this Guaranty. Any party delivering an executed counterpart of this Guaranty by
telefacsimile also shall deliver an original executed counterpart of this
Guaranty but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Guaranty.

9



--------------------------------------------------------------------------------



 



     21. Agreement to be Bound. Guarantor hereby agrees to be bound by each and
all of the terms and provisions of the Credit Agreement applicable to Guarantor.
Without limiting the generality of the foregoing, by its execution and delivery
of this Guaranty, Guarantor hereby: (a) makes to the Lender Group each of the
representations and warranties set forth in the Credit Agreement applicable to
Guarantor fully as though Guarantor were a party thereto, and such
representations and warranties are incorporated herein by this reference,
mutatis mutandis; and (b) agrees and covenants (i) to do each of the things set
forth in the Credit Agreement that Borrower agrees and covenants to cause
Guarantor to do, and (ii) to not do each of the things set forth in the Credit
Agreement that Borrower agrees and covenants to cause Guarantor not to do, in
each case, fully as though Guarantor was a party thereto, and such agreements
and covenants are incorporated herein by this reference, mutatis mutandis.
[Signature page to follow]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed and delivered this
Guaranty as of the date first written above.

            VISUAL SCIENCES, INC.,
a Delaware corporation
      By:   /s/ Michael S. Herring         Name:   Michael S. Herring       
Title:   Chief Financial Officer   

11